FEERICK NUGENT MACCARTNEY 2

ATTORNEYS AT LAW

ROCKLAND COUNTY OFFICE
96 SOUTH BROADWAY
SOUTH NYACK, NEW YORK 10960

DONALD J. FEERICK, JR. TEL. 845-353-2000 FAX. 845-353-2789

BRIAN D. NUGENT* ORANGE COUNTY OFFICE
J. DAVID MacCARTNEY, JR. 6 DEPOT STREET, SUITE 202

MARY E. MARZOLLA* WASHINGTONVILLE, NEW YORK 10992
ee (Nox for service of papers}

OF COUNSEL

DONALD J. ROSS

DAVID J. RESNICK www-.fomlawfirm.com

KEVIN F. HOBBS

JENNIFER M. FEERICK
STEPHEN M. HONAN*+
ALAK SHAH*

PATRICK A. KNOW LES*
JOHN J. KOLESAR Il
PATRICK J. MCGORMAN

 

“LICENSED ALSO IN NEW JERSEY
+LICENSED ALSO IN CONNECTICUT

MICHAEL K. STANTON, JR. All correspondence must be sent to Rockland County Office

May 21, 2019
Via ECF and FAX to 914) 390-4179
Honorable Nelson S. Roman, U.S.D.J.
U.S. District Court for the S.D.N.Y.
300 Quarropas Street
White Plains, NY 10601

Re: Citizens United To Protect Our Neighborhoods, Hilda Kogut, Robert Asselbergs,

and Carole Goodman v. Village of Chestnut Ridge, Case 7:19-cv-03461]

Dear Judge Roman:

We represent the Village of Chestnut Ridge, New York (the “Village’”’), the Defendant in
the above-referenced action. We respectfully request a pre-motion conference to address the
Village’s desire to file a motion to dismiss Plaintiffs’ Complaint pursuant to Federal Rules of
Civil Procedure 12(b)(1) and (6). The Complaint is filed at ECF Docket No. 1.

BACKGROUND AND CONCURRENT STATE COURT CASE

Plaintiffs’ Complaint alleges one cause of action seeking a declaration that the Village’s
newly adopted Local Law #1 of 2019 (the “New Local Law”)! violates the Establishment Clause,
and further seeks, upon such declaration, to enjoin enforcement of the New Local Law.

The New Local Law resulted from a two year process conducted pursuant to Article 7 of
the N.Y. Village Law and Article XVII of the Village’s Zoning Law. The New Local Law sets
forth a three-tiered system that allows religious gatherings of various sizes in residential
neighborhoods, inclusive of existing single family homes, under certain conditions. It permits
and extends religious gatherings of various sizes into non-residential districts also under certain
conditions. It is facially neutral, does not favor or endorse any religion over another, and applies
to all religions equally. .

 

' A copy of the Local Law and enabling Resolution are publically available on the Village’s website, at
http://www.chestnutridgevillage.org/Village%20info/boardactions.htm, and are not produced herein due to the three
(3) page limit of submission.
FEERICK NUGENT MacCARTNEY, PLLC
Honorable Nelson 8. Roman, U.S.D.J.

May 21, 2019

Page 2

Plaintiffs previously commenced a CPLR Article 78 proceeding against the Village in State
Court challenging the New Local Law and seeking, inter alia, declaratory relief to render the New
Local Law null, void, and unenforceable. See, Complaint (Dkt. No. 1) at $109; Hilda Kogut,
Robert Asselbergs, and Magali Dupuy v. Village of Chestnut Ridge, et_al., 031506/2019 (N.Y.
Sup. Ct. Rockland County). The Article 78 proceeding is fully submitted and awaiting decision.

While Plaintiffs’ Complaint, at (109, casts the 242-paragraph, 64-page Article 78
proceeding as limited to a SEQRA dispute, a comparison of the Federal Complaint and the State
Court Petition (“SCP”) reveals both contain common facts, legal allegations, and relief to render the
New Local Law null, void, and unenforceable. Compare, e.g., Federal Compl. at 7923-30 with SCP
at 5, 91, 93-94 (alleging lack of comprehensive plan); Federal Compl. at 464-69 with SCP at
[63-71 (allegations regarding Village Planning Board May 29, 2018 Memorandum); Federal
Compl. at §{{70-75 with SCP at 74-79 (allegations regarding June 28, 2018 public hearing);
Federal Compl. at {76-79 with SCP at §[80-81 (allegations regarding July 24, 2018 continuation of
public hearing); Federal Compl. at [85-86 with SCP at 4J95-110 (allegations regarding January 15,
2019 public hearing); Federal Compl. at §87- 92 with SCP at 936-40 (allegations regarding
introduction of what developed into New Local Law); Federal Compl. at (93-97 with SCP at #]/41-
45 (allegations regarding content of New Local Law); Federal Compl. at Wherefore Clause (seeking
declaration that New Local Law violates Constitution and enjoining enforcement) with SCP at
Wherefore Clause (seeking declaration New Local Law is null and void).

This commonality is explicit in the following legal excerpts from the State Court Petition at
12: “[t]he subject matter of the instant litigation is one that could not be nearer or dearer — or
perhaps more emotionally fraught — to a citizen of the United States: the issue of religion and the
freedom to worship as one pleases”; at 418: “Village has produced a local law which is void ab
initio, and has profoundly failed in its primary function: to represent the interests of all of the
residents ...”; at (76: referring to Constitutional, Federal and State rights to religious worship and
arguing that “the rights of those who wish to worship in a particular way do not trump the needs of
everyone else.”); at 992: referring to First Amendment concems; and at n.19: “emphasiz[ing] that
RLUIPA does not mandate the passage of the House of Worship Law....”

In the State Court Petition, at 7 5, n.13, Plaintiffs’ expert planner, Alan Sorensen, admits:
“Clearly there’s a need for accommodation somewhere in the Village for places of worship. I don’t
question that whatsoever.” (Citing 6/28/18 Public Hearing Transcript at 28). Given Plaintiff's
position that “places of worship must be accommodated within the Village”, the dispute boils down
to a difference of opinion as to what that accommodation should consist of, which will be resolved
in State Court should the New Local Law withstand Article 78 challenge.

DISMISSAL IS WARRANTED UNDER RULES 12(B)(1) AND (6)

Dismissal is warranted on several grounds. First, abstention warrants dismissal or, at the
very least, a stay until a final non-appealable judgment is rendered in State Court pursuant to
Wilton/Brillhart or another applicable abstention doctrine. Dittmer v. Cty. of Suffolk, 146 F.3d
113, 118 (2d Cir. 1998) (“To avoid wasteful and duplicative litigation, district courts may often
FEERICK NUGENT MacCARTNEY, PLLC
Honorable Nelson S. Roman, U.S.D.J.

May 21, 2019

Page 3

dismiss declaratory judgment actions where another suit is pending in a state court presenting the
same issues, not governed by federal law, between the same parties.”) (quotations omitted).

Second, even if Plaintiffs’ have Article III standing to bring this facial challenge, a “facial
challenge to a legislative [enactment] is, of course, the most difficult challenge to mount
successfully” and will only succeed if a litigant can “establish that no set of circumstances exists
under which the [enactment] would be valid.” U.S. v. Salerno, 481 U.S. 739, 745 (1987).
Plaintiffs cannot satisfy this standard where their allegation that the New Local Law favors
religious use over secular use is unsupported by the New Local Law’s text.

In this regard, Plaintiffs’ Complaint ignores their own admission “that places of worship
must be accommodated within the Village” to assert conclusory allegations that the New Local
Law was collusively engineered to favor one religion. Even if the New Local Law is deemed to
“accommodate” religion in some respect, in no manner does it discriminate between religion and
non-religion, or otherwise sponsor, advance, or inhibit religion in its primary effect so as to
violate the Establishment Clause. It is well-settled law “that the government may (and must)
accommodate religious practices and may do so without violating the Establishment Clause.”
Corp. of Presiding Bishop v. Amos, 483 U.S. 327, 3334 (1987); see also Wisconsin y. Yoder,
406 U.S. 205 (1972) (exemption of Amish children from compulsory attendance at high school);
Walz _v. Tax Comm'n, 397 U.S. 664 (1970) (tax exemption for churches); Berkowitz v. E.
Ramapo Cent. Sch. Dist., 932 F. Supp. 2d 513, 532-33 (S.D.N.Y. 2013) (paid days off from
work for religious observance); Town of Greece v. Galloway, 134 S. Ct. 1811 (2014) (opening
prayer at town council meetings). Of course, total separation of church and state is not mandated
by the constitution, nor would it be possible, since “[s]ome relationship between government and
religious organizations is inevitable”. Lemon v. Kurtzman, 403 U.S. 602, 614 (1971).

 

 

Third, to the extent Plaintiffs allege “excessive entanglement” via undocumented
meetings and refer to the Village’s response to FOIL requests (see Federal Compl. at (52-53),
the Open Meetings Law could have offered Plaintiffs a State Law remedy. Schuloff v. Fields, 950
F. Supp. 66, 67-68 (E.D.N.Y. 1997) (dismissing First Amendment and state law claim where
“[t]he appropriate vehicle for challenging denials of access guaranteed by the [] Freedom of
Information law is a state court proceeding pursuant to[] Article 78 upon exhaustion of
administrative remedies”) (citations omitted). Plaintiffs have not exhausted available state law
remedies, but skipped them. Accordingly, permission to make a motion to dismiss is sought.

Respectfully submitted,

 

FEERICK NU CARTNEY PLLC
By:
Donald-¥ Feerick, Jr.

Patrick A. Knowles

cc: All Counsel via ECF
